       Case 3:19-cv-00751-JWD-EWD           Document 23      10/26/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

JONATHAN WILLIFORD (#7700032441)
                                                        CIVIL ACTION NO.
VERSUS
                                                        19-751-JWD-EWD
BENJAMIN THOMAS BALLARD, ET AL.

                                        OPINION

       The Court notes that the report and recommendation mailed to Jonathan Williford on

August 24, 2020 (Doc. 19) was returned to the Court as undeliverable on September 11, 2020

(Doc. 20). On September 24, 2020, a notice of change of address was filed into the record by

Johnathon Williford (Doc. 21).         The Clerk of Court re-issued the report and

recommendation to Jonathan Williford at his new address on September 30, 2020. After

independently reviewing the entire record in this case and for the reasons set forth in the

Magistrate Judge's Report (Doc. 19) dated August 24, 2020, to which no objection was filed;

       IT IS ORDERED that the Court declines to exercise jurisdiction on its own motion

based on the Younger abstention doctrine and that the Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus By a Person in State Custody (Doc. 1) is DISMISSED WITHOUT

PREJUDICE and that the Motion to Dismiss (Doc. 10) filed by Respondents Benjamin

Thomas Ballard, Jason Ard and Jeff Landry, is TERMINATED AS MOOT.

       Signed in Baton Rouge, Louisiana, on October 26, 2020.


                                               S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
